Citation Nr: 1244168	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-28 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability. 

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for a respiratory disability.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to April 2005.           

This case comes before the Board of Veterans Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was later transferred to the VA RO in Houston, Texas.  

The Veteran did not appear for a travel Board hearing scheduled in October 2011.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

In a January 2012 decision, the Board reopened the Veteran's claims for service connection for respiratory, thoracolumbar spine, and cervical spine disorders and remanded these issues to the RO for additional development.  


FINDINGS OF FACT

1.  The Veteran is not shown to have a current thoracolumbar or cervical spine disability manifested by pain or a current diagnosis of a thoracolumbar and cervical spine disability.  

2.  The current manifestations of pain in the thoracolumbar and cervical spine disability are not shown to be due to a thoracolumbar and cervical spine disability that is due to an event or incident of the Veteran's period of active service.    

3.  The Veteran is not shown to have a current respiratory disability manifested by shortness of breath or difficulty breathing or a current diagnosis of a respiratory disorder or disease.  

4.  The current manifestations including shortness of breath and difficulty breathing are not shown to be due to a respiratory disorder that is due to an event or incident of the Veteran's period of active service.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thoracolumbar spine and cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2007 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in May 2007.   

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing a medical examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA treatment records dated from 2007 to 2012.  The Veteran indicated in June and September 2007 that he had not received treatment for the claimed disabilities since service separation.  The Veteran was afforded VA medical examinations in February 2012 in order to obtain medical evidence in support of his claims.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and opinion obtained are adequate.  The examiner obtained a history from the Veteran, examined him, and reviewed the available pertinent records prior to rendering a medical opinion as to whether the Veteran has a current disability that is related to service.  The Board finds that an additional medical examination is not necessary.  The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Discussion

In the present case, the Veteran asserts that he has current cervical spine and thoracolumbar spine disabilities that were caused by injuries in service.  The  Veteran asserts that he was told by his doctor that the back pain was a direct result of the neck injury.  He indicates that while in service, he has had constant problems with his back.  See the June 2007 and September 2007 statements by the Veteran.  

The Veteran is competent to state that he has an observable symptom such as back or neck pain.  He is also competent to report first hand events such as an injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The service treatment records document complaints and treatment for back pain.  The April 2002 enlistment examination of the spine and neck was normal.  A January 2003 service treatment record indicates that the Veteran had complaints of low back pain.  A undated emergency room record indicates that the Veteran reported having mid back pain for 2 days.  He did not report any numbness or tingling.  Range of motion of the back was normal.  The assessment was back sprain and he was continued on naprosyn and was prescribed flexeril.  He was placed on light duty for 7 days.  

Service treatment records dated in September 2003 show assessments of mechanical low back pain and back strain.  The service treatment records note that the Veteran reported lifting a couch that morning and he hurt his back.  The records show that the Veteran completed back school in October 2003.  Service treatment records dated in December 2003 indicate that the Veteran reported having mechanical low back pain and low back pain for three and a half months. He reported that he was lifting boxes at work and felt a pull in his back.  He reported having constant pain, a throbbing pain when running, and difficulty lifting.  Examination revealed tenderness to palpation of the thoracolumbar paraspinal.  There was full range of motion.  The diagnosis was thoraco and lumbar dysfunction and myofascitis.  

A May 2004 service treatment record indicates that the Veteran reported having low back pain for 7 months.  He reported that he injured his back with lifting. Physical examination revealed tenderness to palpation.  Range of motion was normal with pain at the end of the ranges. The assessment was thoracolumbar spine segmental dysfunction.  X-ray examination of the lumbar sacral spine was normal.  Service treatment records show that the Veteran received chiropractic treatment for the lumbar spine from May 2004 to September 2004; he was discharged in September 2004 due to noncompliance.  A September 2004 x-ray examination of the lumbosacral spine was normal.  It was noted that the Veteran's back pain was unresponsive.  An April 2005 reported of medical history indicates that the Veteran reported having back pain.   

The Veteran reports having current symptoms of back pain.  However, the probative medical evidence shows that the Veteran does not have a current cervical spine or thoracolumbar spine disability.  The symptoms of back pain have not been attributed to an identifiable underlying malady or disability.  

The record shows that the Veteran was afforded two VA examinations since service separation and a current cervical spine and thoracolumbar spine disability has not been diagnosed.  

An October 2005 QTC Medical Services examination report indicates that the Veteran had complaints of mid- and lower-back pain.  The Veteran reported that the pain was constant and it was elicited by physical activity, resting too much, or it comes by itself.  The pain was relieved by rest and stretching.  The Veteran was able to function without medication.  He denied having incapacitation, functional impairment, or time lost from work.  The Veteran reported that the pain traveled to his neck and shoulders.  He stated that this condition existed for two and a half years.  

The examination report indicates that the Veteran was able to perform all functions and activities.  Examination revealed normal gait and posture.  Examination of the thoracolumbar spine revealed no evidence of radiation of pain, spasms, or tenderness.  Straight leg raise was negative.  The spine was not in a fixed position and was not ankylosed. Range of motion of the lumbar spine was within normal limits without evidence of pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  There was no intervertebral disc syndrome or chronic and permanent nerve root involvement.  Gross examination of all muscle groups was within normal limits.  Neurological examination was normal.  The examiner indicated that examination of the cervical spine and thoracic spine was negative and there was no pathology to render a diagnosis.  X-ray examination of the thoracic spine and cervical spine was negative. 

VA treatment records dated from April 2007 to July 2008 note the Veteran's complaints of orthopedic pain and refer to "chronic uncomplicated back pain."  

The Veteran was afforded a VA examination in February 2012.  The Veteran reported having chronic pain in the lower back.  He stated that he had stiffness and pain with movement in the cervical spine.  He was not taking medication.  

Physical examination revealed that range of motion of the thoracolumbar spine and the cervical spine was normal and there was no objective evidence of painful motion.  There was no additional limitation in range of motion of the thoracolumbar spine or cervical spine following repetitive-use testing and there was no functional loss or functional impairment of  the thoracolumbar or cervical spine.  There was no evidence of tenderness or muscle spasm.  There was no muscle atrophy.  Muscle strength testing was normal.  Reflexes were normal.  Straight leg raise testing was negative.  The Veteran did not have radicular pain or any other signs or symptoms of radiculopathy.  He did not have any neurological findings or abnormalities related to his thoracolumbar or cervical spine.  There was no evidence of intervertebral disc syndrome.  There was no evidence of arthritis or vertebral fractures upon imaging studies.  There were no other significant diagnostic test findings or results.  

The examiner stated that he reviewed the claims folder and indicated that there is indication in the file that the Veteran had a football injury to the lumbar area at age 15.  The Veteran also had a lifting sprain lifting boxes in the military.  Service treatment records showed that x-rays were negative and he had the diagnosis of mechanical back pain.  The examiner stated that the Veteran's current x-rays are normal.  The examiner noted that the Veteran's current complaints are only lower back pain and neck pain with movement and there were no current complaints of upper back pain.  The examiner noted that he could not find any indication that the Veteran complained of neck pain in the service; he had been seen at the VA outpatient clinic since 2007 with  neck and back complaints that he indicated didn't bother him that much.  The examiner noted that there was no evidence that the Veteran sustained a back condition or neck condition in the service that would lead to a chronic condition and there was nothing in the records that he had a chronic back condition when he entered the service so aggravation of a preexisting condition does not exist.  Although the examination form includes a box that was marked with an X next to a statement regarding the existence of condition prior to service, the examiner clearly determined that there was in fact no evidence of a pre-existing condition in the discussion provided and service connection on the basis of aggravation need not be addressed.  The examiner stated that the current x-rays of the cervical spine and lumbar spines were normal and examination was entirely normal.  The Veteran took no medication for his complaints.  The examiner indicated that there was no evidence of issues in the service that would lead to any chronic neck or back condition or disability.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the 2005 and 2012 VA medical opinions to have great evidentiary weight in this case.  The private and VA examiners considered the claims folder including the service treatment records and the entire medical history including the Veteran's own statements in providing the requested medical opinion.  The examiners also provided a rationale and cited to the facts which supported the opinion.  Thus, the examiners' opinions are adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran has not submitted medical evidence to support his lay assertions that he has a current cervical spine and thoracolumbar spine disability that had its clinical onset during service or is otherwise related to active service.    

The Veteran is competent to identify an observable manifestations, such as back and neck pain.  However, he is not competent to render a medical diagnosis or opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

The Court has held that Congress specifically limited service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The weight of the evidence shows that the Veteran reports having current symptoms of back pain and neck pain but a current diagnosis is not shown.  The symptoms of back and neck pain have not been attributed to an identifiable disability.  The Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptoms can be attributed, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, on this record, the Board concludes that service connection for a cervical spine and thoracolumbar spine is not warranted. 

The Veteran also asserts that he has a respiratory disability that was incurred in service.  See the September 2007 statement.  However, the weight of the competent and probative medical evidence shows that the Veteran does not have a current respiratory disability.  

The service treatment records show treatment for complaints of breathing difficulty.  A February 2004 service treatment record indicates that the Veteran reported having trouble breathing after physical training.  He stated that when he woke up, it was really hard for him to take a full breath.  He reported that he used a friend's inhaler and he felt relief.  He also reported that he worked in a warehouse with a lot of dust. Physical examination revealed that the Veteran was not in significant distress.  The assessment was history of asthma.  

A March 2004 service treatment record indicates that the Veteran had a productive cough.  The assessment was upper respiratory infection.  It was noted that the Veteran had a medical history of exercise induced restrictive airways disease.  Another March 2004 service treatment record indicates that the Veteran had an asthma attack and he went to the emergency room.  An undated record indicates that the Veteran reported that he had an asthma attack when playing soccer and he was taken to the emergency room.  Another undated service treatment record indicates that the Veteran was started on albuterol two months prior and he had several exacerbations since that time.  It was noted that pulmonary functions tests were normal.  The assessment was poorly controlled restrictive airways disease.  A May 2004 service record indicates that pulmonary function tests were normal.  A January 2005 service treatment record shows a diagnosis of bronchitis.  An April 2005 separation report of medical assessment that notes asthma.  

The Veteran was afforded a QTC Medical Services examination in October 2005.  The report notes that the Veteran had complaints of breathing difficulty.  X-ray examination of the chest was normal.  A pulmonary function test found no respiratory disorder.  A May 2007 report of a pulmonary function test indicates that the interpretation was mild obstruction.  

The Veteran was afforded a VA respiratory examination in February 2012.  Pulmonary functions tests and chest x-ray were normal.  A respiratory disability was not diagnosed.  The examiner noted that there was no pulmonary or respiratory condition listed on the Veteran's current VA problem list.  The Veteran was not being treated for any respiratory condition and the Veteran denies having a diagnosis of a specific respiratory condition such as asthma.  The examiner noted that review of service treatment records indicates the Veteran was treated for shortness of breath with inhalers for a period after he complained that he was having "an asthma attack".  The examiner noted that there was no indication that asthma was diagnosed by any medical provider and the Veteran denies ever receiving a diagnosis of asthma.  The examiner stated that the Veteran's description of being short of breath when he eats or the feeling that he cannot catch his breath suggests more of a psychogenic/anxiety related condition than primary respiratory condition.  The examiner opined that considering the normal objective measures, chest x-ray and pulmonary function tests, the normal physical exam, and the nature of the Veteran's complaints, it is less likely as not that the Veteran currently has a respiratory condition related to any treatment he received while in service. 
  
The Board finds that the 2012 VA medical opinion to have great evidentiary weight in this case.  The VA examiner considered the claims folder including the service treatment records and the entire medical history including the Veteran's own statements in providing the requested medical opinion.  The examiner also provided a rationale and cited to the facts which supported the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran has not submitted medical evidence to support his lay assertions that he has a current respiratory disability that had its clinical onset during service or is otherwise related to active service.  The Veteran is competent to identify an observable manifestations, such as difficulty breathing.  However, he is not competent to render a medical diagnosis or opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The symptoms of difficulty breathing have not been attributed to an identifiable disability.  The Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptoms can be attributed, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez, supra.  

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

Accordingly, on this record, the Board concludes that service connection for a respiratory disability is not warranted. 

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for a cervical spine disability and a thoracolumbar spine disability is denied.

Service connection for a respiratory disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


